Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant cancelled claims 1-20, 26.

Claim Interpretation
As indicated previously, The Office notes that Applicant does not positively claim a catheter(in claim set to claim 21) and therefore the device is not required. The prior art below is capable of performing the intended use of the claims such as providing a catheter as described and holding the catheter as described.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-25, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terzibashian (20140110296).
Terzibashian discloses: 
21. A catheter holding tool (figs 1-26) comprising: a catheter holder (5, 20, 220, 420, 520, 620 not including fixing tool) configured to hold a catheter, the catheter comprising a distal tubular body to be wound into a circular form, a distal relatively rigid member proximal to and connected to the distal tubular body, an intermediate tubular body proximal to and connected to the distal relatively rigid member, and a proximal relatively rigid member proximal to and connected to the intermediate tubular body, the distal relatively rigid member and the proximal relatively rigid member being more rigid that the distal tubular body and the intermediate tubular body (capable of performing the above intended use); the catheter holder comprising a first groove (groove and grooves adjacent circular groove in figs 1-26, including but not limited to circular groove adjacent 655 and not including a fixing tool) configured to hold adjacent windings of the distal tubular body when the distal tubular body is wound into the circular form (capable of performing the above intended use), the first groove being a continuous first groove (as in figs 1-26) to hold an entirety of the distal tubular body that is wound into the circular form (capable of performing the above intended use); the catheter holder comprising a second groove  (groove adjacent 652 and equivalents in other embodiments) configured to hold the distal relatively rigid member, the intermediate tubular body and the proximal relatively rigid member (capable of performing the above intended use), the second groove being integral with and communicating with the first groove, the second groove being disposed outside the first groove, a part of the second groove projecting away from first groove, the second groove including a bottom wall, side walls extending upwardly from the bottom wall, and an open top that is open and that is positioned opposite the bottom wall of the second groove (as in fig 11, 12); a holding protrusion overlying a portion of the second groove at the open top of the second groove, the holding protrusion including a surface facing toward the bottom wall of the second groove and spaced from the bottom wall of the second groove (in the below figure of which depends on

    PNG
    media_image1.png
    285
    266
    media_image1.png
    Greyscale

on user orientation; further the Office notes that other protrusions exist in the above figure;  all of the above protrusions include a piece of the contents below and as shown in the figure the protrusions are above the contents and therefore a surface must be sloped to a degree to permit the contents to be exist within the space and therefore a surface exists that faces the bottom) to permit the proximal relatively rigid member to be positioned in the second groove by way of the open top while the holding protrusion overlies the proximal relatively rigid member in the second groove when the catheter is within the catheter holder (capable of performing the above intended use), the holding protrusion being configured to permit the proximal relatively rigid member to be released from the second groove (capable of performing the above intended use); a fixing tool (Adjacent 656, 660 not including part of the first groove) comprising a first clasp, a second clasp (660 clasps) and an elongated extension body (portion or portions between 660s) extending between the first clasp and the second clasp such that the first and second clasps are spaced apart along the elongated extension body (660s are spaced by body), the first clasp being configured to be connected to the distal relatively rigid member and the second clasp being configured to be connected to the distal tubular body so that the distal relatively rigid member is fixed relative to the distal tubular body when the first clasp being is connected to the distal relatively rigid member and the second clasp is connected to the distal tubular body (capable of performing the above intended use); the first and second clasps of the fixing tool fixing a position of the distal relatively rigid member relative to the distal tubular body when the first clasp is connected to the distal relatively rigid member and the second clasp is connected to the distal tubular body (capable of performing the above intended use); the fixing tool being separate from the catheter holder (see above) so that after removing the distal relatively rigid member and the distal tubular body from the second groove, the first clasp remains connected to the distal relatively rigid member and the second claps remains connected to the distal tubular body so that the the distal relatively rigid member remains fixed relative to the distal tubular body by the fixing tool (capable of performing the above intended use); and the first and second clasps of the fixing tool being configured to fix and unfix the position of the distal relatively rigid member relative to the distal tubular body independently of the operating the holding protrusion to hold and release the proximal relatively rigid member from the second groove (capable of performing the above intended use).
22. The catheter holding tool according to Claim 21, wherein the holding protrusion overlying the portion of the second groove holding portion comprises two holding protrusions that both overlie the portion of the second groove, the two holding protrusions projecting towards one another but being spaced apart to define the open top of the second groove (another protrusion in above annotated figure).
23.  The catheter holding tool according to Claim 21, wherein the holding protrusion is one holding protrusion that is spaced from a proximal-most end portion of the second groove toward the first groove so that the one holding protrusion is positioned between the proximal-most end portion of the second groove and the first groove (As in the above annotated figure), and further comprising an other holding protrusion at the proximal-most end portion of the second groove, the other holding protrusion being configured to cover a proximal end of the second holding target portion to hold the proximal end of the proximal relatively rigid member to hold the proximal end of the proximal relatively rigid member in the second groove(As in the above annotated figure; capable of performing the above intended use).
24.  The catheter holding tool according to Claim 21, wherein a portion of the second groove that includes a proximal-most end portion of the second groove and the holding protrusion is linear (As in the above annotated figure).
25. The catheter holding tool according to Claim 21, wherein the catheter holder comprises a medical instrument accommodation portion for accommodating plural medical instruments configured to be attached to the catheter, the medical instrument accommodation portion being positioned radially inwardly of the first groove so that the first groove surrounds the medical instrument accommodation portion, the medical instrument accommodation portion including a plurality of spaced apart medical instrument fixing parts each configured to fix in place one of the medical instruments (the Office notes that the prior art discloses a third grove as in the above claim 13).
27. The catheter holding tool according to Claim 21, wherein the second groove includes a proximal-most end, a portion of the second groove that is farthest from the proximal-most end of the second groove being enlarged in a width dimension to accommodate the distal relatively rigid member (As for example adjacent 254).

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. Applicant states that the fixing tool is not separate from the holder in the prior art.  Terzibashian discloses: a catheter holder (5, 20, 220, 420, 520, 620 not including fixing tool) the catheter holder comprising a first groove (groove and grooves adjacent circular groove in figs 1-26, including but not limited to circular groove adjacent 655 and not including a fixing tool); the catheter holder comprising a second groove  (groove adjacent 652 and equivalents in other embodiments); a fixing tool (Adjacent 656, 660 not including part of the first groove) comprising a first clasp, a second clasp (660 clasps).  As evidenced above, the tool and holder do not share the same features above, and therefore are indeed separate.  

Potentially Allowable Subject Matter
Claims 28-33 are allowed.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735